FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January , 2012 Commission File Number: 001-13240 Empresa Nacional de Electricidad S.A. National Electricity Co of Chile Inc (Translation of Registrant's Name into English) Santa Rosa 76, Santiago, Chile (562) 6309000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A ENDESA CHILE ANNOUNCES CONSOLIDATED RESULTS FOR THE PERIOD ENDED DECEMBER 31, 2011 Highlights for the Period Summary Ø Revenues for 2011 decreased by 1.3% when compared to 2010 and reached Ch$ 2,404,490 million, as a result of a lower average energy sales price. Ø Procurement and service costs increased by 2.2% to Ch$ 1,217,260 million due to higher fuel costs of Ch$ 72,364 million and higher energy purchase costs of Ch$ 25,818 million. Ø Physical energy sales rose by 2.4% in 2011, reaching 58,012 GWh sold, mainly explained by increases in Peru, Colombia and Chile. Ø EBITDA totaled Ch$ 973,890 million, 9.0% lower than 2010, mainly explained by higher energy purchases in Chile, the effect of the equity tax reform in Colombia, and higher fuel costs in Argentina. Ø Net financial expense amounted to Ch$ 121,295 million, mainly explained by foreign exchange rate variations, which amounted to a loss of Ch$ 6,467 million in 2011, compared to a gain of Ch$ 15,619 million as of 2010. Ø Related company results increased by 34.2% in 2011 and reached Ch$ 123,033 million, mainly due to better results in both Endesa Brasil and GNL Quintero. Ø Earnings attributable to Endesa Chile shareholders amounted to Ch$ 446,874 million, 16.2% lower than 2010. Performance by country Ø In Chile, EBITDA fell by Ch$ 108,489 million, mainly due to: • Lower energy sales by Ch$ 72,260 million mainly due to lower average energy sales price. • Increased energy purchases costs of Ch$ 66,320 million and higher fuel costs of Ch$32,089 million, partly offset by lower transportation costs of Ch$ 46,133 million. Ø In Argentina, EBITDA declined by Ch$ 13,631 million due to: • Higher fuel costs of Ch$ 40,196 million and higher transportation costs of $ 4,529 million, primarily related to greater thermal generation, also coupled with increased energy purchases costs of Ch$ 4,444 million. • Increased payroll expenses of Ch$ 4,522 million. • These factors were partly offset by higher energy sales of Ch$ 44,256 million due to an increase of 12.8% in the average energy sales prices. Ø In Colombia, EBITDA decreased by Ch$ 7,294 million, mainly due to: • Increase in other fixed operating costs of Ch$ 40,844 million, due to the one-time effect of the equity tax reform in Colombia which implied booking on January 1, 2011 the entire amount of this tax payable in the four‑year period 2011-2014. • Lower energy sales of Ch$ 10,742 million due to a reduction of 4.0% in the average energy sales price. 1 • These factors were partly offset by lower energy purchases costs of Ch$ 43,256 million, and reduced fuel costs of Ch$ 3,834 million, reflecting lower thermal generation in 2011. Ø In Peru, EBITDA rose by Ch$ 32,866 million due to: • Increased energy sales of Ch$ 31,049 million mainly explained by both 9.9% growth in physical sales and 4.9% increase in the average energy sales price. • Lower payroll expenses of Ch$ 8,819 million. • Partially offset by higher fuel costs of Ch$ 3,913 million and higher transportation costs of Ch$3,615 million, mainly related to higher Edegel’s thermal generation in year 2011. FINANCIAL SUMMARY Ø Consolidated debt amounted to US$ 3,769 million as of December 31, 2011, 0.15% lower than as of the end of 2010. Ø Average interest rate increased from 7.7% to 8.9% reflecting the increase of interest rates in international markets. In addition, there was a significant inflationary effect on rates, as Endesa Chile has inflation‑indexed local bonds denominated in UF. Ø The financial expenses coverage ratio decreased from 8.3 to 6.5 times. Ø Liquidity, a key factor for our financial management, continues to show a solid position on a consolidated basis, as shown below: · Committed credit lines: US$ 487 million available in the local and international markets. · Uncommitted credit lines: US$ 1,161 million available in the capital markets in which we operate. · Cash and cash equivalents: US$811 million. Ø Coverage and protection : Endesa Chile has continued to maintain a strict control over its liquidity, both at the parent and subsidiary levels, through the use of hedging instruments to protect the cash flows from risks arising from fluctuations in exchange and interest rates. The following is a detail of the derivative instruments used as of December 31, 2011: · Interest-rate swaps from variable to fixed rates for US$ 273 million. · Cross-currency swaps for US$ 404 million (UF/US$ partial coverage for Chilean bonds) and forwards for US$ 106 million, in order to reduce exchange rate risk. These instruments are constantly evaluated and adjusted according to relevant macroeconomic variables, in order to obtain more efficient protection levels. 2 Market Summary Ø The Chilean Stock Exchange’s index for the most important 40 shares, “IPSA”, has shown a decrease of 15.2% in the last 12 months, which has been consistent with the global economic scenario and the principal stock exchanges worldwide performance: Bovespa: -18.1%; Colcap: -13.8%; Merval: -30.1%; IBEX: -13.1%; UKX: -5.6%; FTSE 250: -12.6%; and S&P 500: 0.0% (all yields measured in local currencies). Ø Endesa Chile’s share price decreased by 12.6% during 2011. The price declined from Ch$876.7 on January 1, 2011, to Ch$766.1 on December 31, 2011. This low performance is explained mainly by the negative global economic scenario and also by the drought that affected Chile in 2011. Ø During the last 12 months, Endesa Chile’s ADS value decreased by 21.1%. The price fell from US$56.2 on January 1, 2011, to US$44.4 on December 31, 2011, also affected by the Chilean Peso devaluation against the US dollar during 2011. Ø During the last twelve months, Endesa Chile continued to be among the most actively traded companies in the local stock market (Santiago Stock Exchange and Chilean Electronic Exchange), with a daily average trading volume of US$ 9.8 million. Source: Bloomberg 3 Risk Rating Classification Information Ø Endesa Chile’s current ratings are supported by our well diversified asset portfolio, strong credit metrics, adequate debt structure and solid liquidity. Endesa Chile’s geographic diversification in Latin America provides us a natural hedge against different regulations and weather conditions. Our operating subsidiaries have leading market positions in the countries where we operate. Ø On April 25, 2011, Moody's upgraded the senior unsecured rating of Endesa Chile from “Baa3” to “Baa2 with stable outlook”. Ø On July 15, 2011, Feller Rate confirmed the “AA” local rating of Endesa Chile’s bonds, shares and commercial papers program. Rating perspectives continue to be “Stable”. Ø More recently, Standard & Poors (November 30, 2011) and Fitch Ratings (January 5, 2012) affirmed the international credit risk rating for Endesa Chile of “BBB+ Outlook stable”. Ø The current international risk ratings are: Endesa Chile S&P Moody’s Fitch Corporate BBB+ / Stable Baa2 / Stable BBB+ / Stable Ø The domestic ratings (for securities issued in Chile) are: Endesa Chile Feller Rate Fitch Shares 1 st Class Level 1 1 st Class Level 1 Bonds AA / Stable AA / Stable 4 T ABLE OF C ONTENTS TABLE OF CONTENTS 5 GENERAL INFORMATION 6 SIMPLIFIED ORGANIZATIONAL STRUCTURE 6 CONSOLIDATED INCOME STATEMENT ANALYSIS 7 NET INCOME 7 OPERATING INCOME 8 NET FINANCIAL RESULT 8 OTHER RESULTS AND TAXES 8 CONSOLIDATED BALANCE SHEET ANALYSIS 9 ASSETS 9 LIABILITIES AND SHAREHOLDER’S EQUITY 10 DEBT MATURITY WITH THIRD PARTIES 11 EVOLUTION OF KEY FINANCIAL RATIOS 12 CONSOLIDATED STATEMENTS OF CASH FLOWS ANALYSIS 13 CASH FLOW RECEIVED FROM FOREIGN SUBSIDIARIES BY ENDESA CHILE 14 CAPEX AND DEPRECIATION 14 ARGENTINA 15 CHILE 17 COLOMBIA 19 PERU 21 BRAZIL (NON-CONSOLIDATED COMPANIES) 22 MAIN RISKS ASSOCIATED TO THE ACTIVITIES OF ENDESA 26 SUSTAINABILITY AND THE ENVIRONMENT 30 BOOK VALUE AND ECONOMIC VALUE OF ASSETS 31 OPERATING INCOME BY SUBSIDIARY 32 MAIN PHYSICAL FIGURES OF CHILEAN COMPANIES 33 MAIN PHYSICAL FIGURES OF CONSOLIDATED COMPANIES 34 MAIN PHYSICAL FIGURES OF NON-CONSOLIDATED BRAZILIAN 34 MARKET INFORMATION 35 CONFERENCE CALL INVITATION 38 5 General Information (Santiago, Chile, Tuesday 31, January 2012) – Endesa Chile (NYSE: EOC), announced today its consolidated financial results for the years ended December 31, 2011 and 2010. All figures are in Chilean pesos (Ch$) and in accordance with International Financial Reporting Standards (IFRS). Variations refer to the period between December 31, 2010 and December 31, 2011. Figures as of December 31, 2011 are additionally translated into US dollars, merely as a convenience translation, using the exchange rate of US$1 Ch$ 519.20 as of December 31, 2011 for the Balance Sheet, and the average exchange rate for the period of US$1 Ch$ 483.57 for the Income Statement, Cash Flow Statements, Capex and Depreciation values. Endesa Chile’s consolidated financial statements for such period include all of its Chilean subsidiaries (*), as well as its jointly-controlled companies or affiliates (GasAtacama, HidroAysén and Transquillota), Argentine subsidiaries (Hidroeléctrica El Chocón S.A. and Endesa Costanera S.A.), its Colombian subsidiary (Emgesa S.A. E.S.P.) and its Peruvian subsidiary (Edegel S.A.A.). In the following pages you will find a detailed analysis of financial statements, and a brief explanation for most important variations and comments on main items in the P&L and Cash Flow Statements compared to the information as of December 31, 2010. * Endesa Chile’s subsidiaries in Chile are Endesa Eco, Celta, Pangue, Pehuenche, San Isidro, Ingendesa, Enigesa and Túnel El Melón. Simplified Organizational Structure 6 Consolidated Income Statement Analysis Net Income Net Income attributable to Endesa Chile’s shareholders as of December 2011 was Ch$446,874 million, representing a 16.2% decrease over year 2010, which was Ch$ 533,556 million. Table 1 CONSOLIDATED INCOME STATEMENT (Million Ch$) (Thousand US$) Var 2010-2011 Chg % Sales 2,397,945 2,387,451 (10,493) (0.4%) 4,937,137 Energy sales 2,341,244 2,333,548 (7,697) (0.3%) 4,825,667 Other sales 21,964 10,642 (11,322) (51.5%) 22,008 Other services 34,736 43,261 8,525 24.5% 89,461 Other operating income 37,438 17,039 (20,399) (54.5%) 35,236 Revenues 2,435,382 2,404,490 (1.3%) 4,972,373 Energy purchases (236,937) (262,755) (25,818) (10.9%) (543,365) Fuel consumption (634,777) (707,141) (72,364) (11.4%) (1,462,334) Transportation expenses (228,036) (194,069) 33,967 14.9% (401,325) Other variable costs (91,577) (53,295) 38,282 41.8% (110,212) Procurements and Services (2.2%) Contribution Margin 1,244,055 1,187,230 (4.6%) 2,455,136 Other work performed by entity and capitalized 10,127 10,598 471 4.7% 21,916 Employee benefits expense (80,066) (80,389) (323) (0.4%) (166,242) Other fixed operating expenses (103,677) (143,548) (39,871) (38.5%) (296,851) Gross Operating Income (EBITDA) 1,070,438 973,890 (9.0%) 2,013,960 Depreciation and amortization (179,008) (176,447) 2,561 1.4% (364,884) Reversal of impairment profit (impairment loss) recognized in profit or loss (706) (9,473) (8,767) (1241.5%) (19,589) Operating Income 890,724 787,971 (11.5%) 1,629,486 Net Financial Income (1.3%) Financial income 10,083 28,039 17,956 178.1% 57,984 Financial costs (142,256) (137,535) 4,721 3.3% (284,417) Gain (Loss) for indexed assets and liabilities (3,163) (5,333) (2,170) (68.6%) (11,028) Foreign currency exchange differences, net 15,619 (6,467) (22,086) (141.4%) (13,373) Gains 33,104 21,212 (11,891) (35.9%) 43,866 Losses (17,485) (27,679) (10,194) (58.3%) (57,239) Share of profit (loss) of associates (equity method) 91,674 123,033 31,360 34.2% 254,427 Net Income From Other Investments 273 1,038 765 280.7% 2,147 Net Income From Sale of Assets 1,621 973 (649) (40.0%) 2,011 Net Income Before Taxes 864,575 791,719 (8.4%) 1,637,238 Income Tax (179,964) (210,565) (30,600) (17.0%) (435,437) NET INCOME ATTRIBUTABLE TO: 684,611 581,155 (15.1%) 1,201,801 Owners of parent 533,556 446,874 (16.2%) 924,114 Non-controlling interest 151,055 134,281 (16,774) (11.1%) 277,686 Earning per share (Ch$ /share and US$ / ADR) 65.1 54.5 (16.2%) 3.4 7 Operating Income Operating Income reached Ch$ 787,971 million as of December 2011, 11.5% lower than Ch$890,724 million reported in 2010. This decrease was mainly explained by higher Other Fixed Operating Expenses, which reflects the negative impact of the one-time effect of the reform on the Equity Tax imposed by the Colombian government, accounting on January 1, 2011 the total amount to be paid in the period 2011-2014, coupled also with higher fuel costs and energy purchases, mainly in Argentina and Chile. EBITDA, or gross operating income, amounted to Ch$ 973,890 million, representing a 9.0% decrease compared to year 2010. This figure does not include the contribution of Endesa Brasil of Ch$ 115,355 million, which is accounted under equity method. Operating revenues and costs, detailed by business are: Table 2 Chile Argentina Colombia Million Ch$ Chg% Th. US$ Million Ch$ Chg% Th. US$ Million Ch$ Chg% Th. US$ Operating Revenues 1,365,105 1,276,694 (6.5%) 2,640,144 352,358 390,136 10.7% 806,782 507,516 498,544 (1.8%) 1,030,965 % of consolidated 56.1 % 53.1 % 53.1 % 14.5 % 16.2 % 16.2 % 20.8 % 20.7 % 20.7 % Operating Costs (848,455) (871,459) (2.7%) (1,802,137) (309,956) (359,982) (16.1%) (744,425) (245,978) (244,998) 0.4% (506,645) % of consolidated 54.9 % 53.9 % 53.9 % 20.1 % 22.3 % 22.3 % 15.9 % 15.2 % 15.2 % Operating Income 516,650 405,235 (21.6%) 838,007 42,402 30,154 (28.9%) 62,357 261,537 253,546 (3.1%) 524,320 Peru Consolidated Million Ch$ Chg% Th. US$ Million Ch$ Chg% Th. US$ Operating Revenues 211,261 239,841 13.5% 495,981 2,435,382 2,404,490 (1.3%) 4,972,373 % of consolidated 8.7 % 10.0 % 10.0 % 100.0 % 100.0 % Operating Costs (141,127) (135,357) 4.1% (279,911) (1,544,659) (1,616,520) (4.7%) (3,342,886) % of consolidated 9.1 % 8.4 % 8.4 % 100.0 % 100.0 % Operating Income 70,134 104,485 49.0% 216,069 890,724 787,971 (11.5%) 1,629,486 Net Financial Result The company’s net financial expense amounted Ch$ 121,295 million, 1.3% higher than Ch$ 119,717 million reported as of December 2010. Main variations explaining this result were an exchange difference loss increased by Ch$ 22,086 million, partly offset by lower interest expenses of Ch$ 4,721 million and a higher interest income of Ch$ 17,956 million. Other Results and Taxes Related companies results amounted to Ch$ 123,033 million as of December 2011, growing by 34.2% compared to 2010. This result mainly reflects the proportional participation in the results of the associate company Endesa Brasil, whose contribution totaled Ch$115,355 million. Income taxes in 2011 rose by 17.0%, equivalent to Ch$ 30,600 million, when compared to 2010. 8 Consolidated Balance Sheet Analysis Assets Table 3 ASSETS (Million Ch$) (Thousand US$) As of Dec 31, 2010 As of Dic 31, 2011 Var 2010-2011 Chg % As of Dic 31, 2011 CURRENT ASSETS Cash and cash equivalents 333,270 421,282 88,012 26.4% 811,407 Other current financial assets 72 914 842 1166.2% 1,761 Other current non-financial assets 6,626 17,192 10,566 159.5% 33,112 Trade and other current receivables 250,679 296,147 45,468 18.1% 570,390 Accounts receivable from related companies 79,032 83,101 4,069 5.1% 160,056 Inventories 42,140 55,904 13,765 32.7% 107,674 Current tax assets 81,208 85,515 4,307 5.3% 164,705 Total Current Assets 167,029 21.1% NON-CURRENT ASSETS Other non-current financial assets 28,296 13,599 (14,697) (51.9%) 26,192 Other non-current non-financial assets 10,885 1,463 (9,421) (86.6%) 2,819 Trade accounts receivables and other receivables, net 126,461 151,609 25,148 19.9% 292,005 Investment accounted for using equity method 581,743 582,199 456 0.1% 1,121,338 Intangible assets other than goodwill 44,355 45,680 1,325 3.0% 87,981 Goodwill 100,085 106,399 6,314 6.3% 204,929 Property, plant and equipment, net 4,253,907 4,603,903 349,996 8.2% 8,867,301 Deferred tax assets 96,114 97,107 993 1.0% 187,031 Total Non-Current Assets 360,113 6.9% TOTAL ASSETS 527,141 8.7% Company’s Total Assets increased by Ch$ 527,141 million as of December, 2011, compared to December 2010, mainly due to: Ø Current assets rose by Ch$ 167,029 million, equivalent to a 21.1% increase mostly due to: v Increase in cash and cash equivalents of Ch$ 88,012 million, mainly due to higher investments in repos and certificates of deposit of Ch$ 17,374 million, coupled with higher balances in bank accounts of foreign subsidiaries of Ch$ 70,506 million. v Increase in related companies account receivables and trade receivables by Ch$ 49,537 million. v Higher inventories balance of Ch$ 13,765 million. Ø Non-current assets grew by Ch$ 360,113 million, equivalent to a 6.9% increase, mainly explained by: v Increase in non-current receivables of Ch$ 25,148 million, mainly due to Foninvemen, partially offset by a decrease in other financial assets of Ch$ 14,697 million resulting from Endesa Chile’s derivatives. v An increase in property, plant and equipment of Ch$ 349,996 million, mainly owing to additions during the period of Ch$ 296,299 million and conversion effects of Ch$ 226,139 million, partly offset by Ch$ 172,952 million in depreciation. 9 Liabilities and Shareholder’s Equity Table 4 LIABILITIES AND SHAREHOLDERS' EQUITY (Million Ch$) (Thousand US$) As of Dec 31, 2010 As of Dic 31, 2011 Var 2010-2011 Chg % As of Dic 31, 2011 CURRENT LIABILITIES Other current financial liabilities 252,709 305,558 52,849 20.9% 588,516 Trade and other current payables 377,478 357,781 (19,696) (5.2%) 689,101 Accounts payable to related companies 223,039 135,386 (87,652) (39.3%) 260,760 Other short-term provisions 44,557 36,861 (7,696) (17.3%) 70,996 Current tax liabilities 52,742 92,176 39,433 74.8% 177,534 Current provisions for employee benefits 2,703 - (2,703) (100.0%) - Other current non-financial liabilities 7,762 9,467 1,705 22.0% 18,234 Total Current Liabilities (2.5%) NON-CURRENT LIABILITIES Other non-current financial liabilities 1,538,650 1,728,094 189,444 12.3% 3,328,378 Non-current payables 3,738 - (3,738) (100.0%) - Other-long term provisions 20,919 12,302 (8,617) (41.2%) 23,693 Deferred tax liabilities 347,010 338,889 (8,121) (2.3%) 652,714 Non-current provisions for employee benefits 28,653 36,569 7,916 27.6% 70,434 Other non-current non-financial liabilities 30,085 67,790 37,706 125.3% 130,567 Total Non-Current Liabilities 214,589 10.9% SHAREHOLDERS' EQUITY Issued capital 1,331,714 1,331,714 - 0.0% 2,564,935 Retained earnings (losses) 1,442,314 1,636,788 194,473 13.5% 3,152,518 Share premium 206,009 206,009 - 0.0% 396,781 Other equity changes - Reserves (603,550) (615,972) (12,422) (2.1%) (1,186,387) - Equity Attributable to Shareholders of the Company 2,376,487 2,558,538 182,051 7.7% 4,927,847 Equity Attributable to Minority Interest 728,340 882,602 154,261 21.2% 1,699,926 Total Shareholders' Equity 336,312 10.8% TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 527,141 8.7% Company’s Total Liabilities showed a rise of Ch$ 527,141 million compared to December 2010, mainly as a consequence of: Ø Non-current liabilities increased by Ch$ 214,589 million, equivalent to 10.9%, primarily explained by: v Increase in other non-current financial liabilities of Ch$ 189,444 million, mainly in Emgesa due to the issuance of an unsecured bond in the international capital markets for Ch$ 221,800 million, offset by Ch$ 74,202 million transfer of long term bank debt to short term, and an increase in Endesa Chile’s US dollar denominated loans of Ch$ 38,476 million related to the positive exchange rate variation. v Rise in other non-current non-financial liabilities of Ch$ 37,706 million, mainly in Emgesa due to the recognition of future payments of equity tax. Ø Current liabilities declined by Ch$ 23,760 million, equivalent to 2.5%, mostly owing to: v Decrease in commercial and other accounts payable by Ch$ 19,696 million, mainly due to lower fuel and energy account obligations of Ch$ 119,624 million, reduced dividends payable of Ch$ 9,350 million, offset by an increase in accounts payable to third parties of Ch$ 110,453 million related to investments in energy plant projects. 10 v Decrease in accounts payable to related companies of Ch$ 87,652 million, mainly due to lower accounts payable to Codensa of Ch$ 75,943 million and to Enersis of Ch$ 15,114 million. v Increase in other current financial liabilities of Ch$ 52,849 million, mainly due to interest accrued and higher loans in subsidiaries of Ch$17,035 million, and the transfer of long term debt to short term of Ch$118,461 million, partially offset by loan repayments of Ch$ 88,524 million. Ø Equity increased by Ch$ 336,312 million compared to December 2010. The controllers’ equity grew by Ch$ 182,051 million which is mainly explained by the result for the period of Ch$446,874 million and a rise of conversion reserve of Ch$ 73,814 million. This was offset by the provision of both minimum and definitive dividends of Ch$ 240,773 million and the negative hedging reserve of Ch$ 86,590 million. Ø Minority interest increased by Ch$ 154,261 million due to the net translation effects and the minorities’ result. Debt Maturity with Third Parties Table 5 (Thousand US$) Balance TOTAL Chile 104,335.6 418,731.9 185,492.7 218,337.0 14,407.3 11,680.3 1,042,295.7 1,995,280.6 Endesa Chile (*) 104,335.6 418,731.9 185,492.7 218,337.0 14,407.3 11,680.3 1,042,295.7 1,995,280.6 Argentina 128,729.9 63,447.0 53,035.8 35,065.6 17,077.1 - - 297,355.4 Costanera 98,247.6 34,996.2 27,958.6 27,341.9 17,077.1 - - 205,621.3 Chocón 30,207.3 28,450.8 25,077.2 7,723.8 - - - 91,459.1 Hidroinvest 275.0 - 275.0 Peru 59,945.4 51,745.9 50,277.5 33,718.5 57,363.5 47,175.2 81,822.0 382,048.1 Edegel 59,945.4 51,745.9 50,277.5 33,718.5 57,363.5 47,175.2 81,822.0 382,048.1 Colombia 157,002.7 - 72,919.1 128,686.9 - 87,507.1 648,633.3 1,094,749.1 Emgesa 157,002.7 - 72,919.1 128,686.9 - 87,507.1 648,633.3 1,094,749.1 TOTAL 450,013.6 533,924.8 361,725.0 415,808.1 88,848.0 146,362.6 1,772,751.0 3,769,433.2 Table 5.1 (Million Ch$) Balance TOTAL Chile 54,171.0 217,405.6 96,307.8 113,360.6 7,480.3 6,064.4 541,159.9 1,035,949.7 Endesa Chile (*) 54,171.0 217,405.6 96,307.8 113,360.6 7,480.3 6,064.4 541,159.9 1,035,949.7 Argentina 66,836.6 32,941.7 27,536.2 18,206.1 8,866.4 - - 154,386.9 Costanera 51,010.2 18,170.0 14,516.1 14,195.9 8,866.4 - - 106,758.6 Chocón 15,683.6 14,771.7 13,020.1 4,010.2 - - - 47,485.6 Hidroinvest 142.8 - 142.8 Peru 31,123.7 26,866.5 26,104.1 17,506.7 29,783.1 24,493.4 42,482.0 198,359.4 Edegel 31,123.7 26,866.5 26,104.1 17,506.7 29,783.1 24,493.4 42,482.0 198,359.4 Colombia 81,515.8 - 37,859.6 66,814.2 - 45,433.7 336,770.4 568,393.7 Emgesa 81,515.8 - 37,859.6 66,814.2 - 45,433.7 336,770.4 568,393.7 TOTAL 233,647.1 277,213.8 187,807.6 215,887.6 46,129.9 75,991.5 920,412.3 1,957,089.7 (*) Includes: Endesa Chile, Pangue, Pehuenche, San Isidro, Celta and Túnel El Melón 11 Evolution Of Key Financial Ratios Table 6 Indicator Unit Var 2010-2011 Chg % Liquidity Times 0.83 1.02 0.19 22.9% Acid-test * Times 0.78 0.96 0.18 23.1% Working capital Million Ch$ (167,963) 22,826 190,789 113.6% Working capital Thousand US$ (323,504) 43,964 367,467 113.6% Leverage ** Times 0.94 0.91 (0.03) (3.2%) Short-term debt % 32.8 30.0 (2.77) (8.4%) Long-term debt % 67.2 70.0 2.77 4.1% * (Current assets net of inventories and prepaid expenses) / Current liabilities ** Total debt / (equity + minority interest) Table 6.1 Indicator Unit Var 2010-2011 Chg % Financial expenses coverage* Times 8.25 6.52 (1.73) (21.0%) Op. income / Op. rev. % 36.57% 32.77% (0.04) (10.4%) ROE ** % 24.00% 18.11% (5.9%) (24.6%) ROA ** % 11.22% 9.23% (2.0%) (17.8%) * EBITDA / (Financial expenses + Income (Loss) for indexed assets and liabilities + Foreign currency exchange differences, net) ** Annualized figures Liquidity index as of December 31, 2011 was 1.02 times, a 22.9% increase compared to December 31, 2010. This ratio shows the Company’s solid liquidity position, meeting its obligations with banks, financing its investments with cash surpluses, and reflecting a satisfactory debt repayment schedule. Acid-test ratio reached 0.96 times, a 23.1% growth over December 2010, basically explained by lower accounts payable to related companies and the reduction in trade accounts payables. Leverage ratio was 0.91 times as of December 31, 2011, reflecting a 3.2% decline compared to December 2010. 12 Consolidated Statements of Cash Flows Analysis Table 7 CASH FLOW (Million Ch$) (Thousand US$) Var 2010-2011 Chg % Net Income 684,611 581,155 (15.1%) 1,201,801 Adjustments to reconcile net income Income tax expense 179,964 210,565 30,600 17.0% 435,437 Decrease (increse) in inventories (874) (9,601) (8,728) (998.8%) (19,855) Decrease (increase) in trade accounts receivable (114,418) (37,961) (49.7%) (236,610) Decrease (increase) in other operating accounts receivable (28,622) (18,539) (183.9%) (59,189) Decrease (increase) in trade accounts payable (104,960) (92,745) (759.2%) (217,053) Decrease (increase) in other operating accounts payable 139,998 133,061 (6,937) (5.0%) 275,164 Depreciation and amortization expense 179,008 176,447 (2,561) (1.4%) 364,884 Impairment losses 706 9,473 8,767 1241.5% 19,589 Provisions (496) (13,055) (12,560) (2534.3%) (26,997) Unrealized foreign exchange losses (gains) 6,467 22,086 141.4% 13,373 Adjustments for undistributed profits of associates (123,033) (31,360) (34.2%) (254,427) Other non-cash 140,166 206,785 66,619 47.5% 427,621 Other Adjustments - Total adjustments to reconcile net income 432,425 349,107 (19.3%) 721,937 Dividends paid - Payments of interest - Income taxes refund (paid) (261,341) (232,152) 29,190 11.2% (480,079) Other inflows (outflows) of cash - (13,004) (13,004) - (26,892) NET CASH FLOWS PROVIDED BY OPERATING ACTIVITIES 855,694 685,106 (19.9%) 1,416,767 Net Cash Flows provided by (used in) Investing Activities Cash flows used for obtaining control of subsidiaries or other businesses - 88,980 (100.0%) - Loans to related companies (125,667) (35,528) 90,139 71.7% (73,470) Proceeds from sales of property, plant and equipment 1,463 4,809 3,346 228.7% 9,944 Purchase of property, plant and equipment (266,668) (12,058) (4.7%) (551,456) Purchase of intangible assets (4,180) (3,940) 240 5.7% (8,149) Importes procedentes de otros activos a largo plazo - 41 41 - 85 Purchase of other long-term assets - 263 (100.0%) - Proceeds from prepayments reimbursed and third party loans - Dividends received 54,218 100,121 45,903 84.7% 207,046 Interest received 1,525 6,139 4,614 302.5% 12,695 Other inflows (outflows) of cash - NET CASH FLOWS PROVIDED BY (USED IN) INVESTING ACTIVITIES 221,467 53.2% Cash Flows provided by (used in) Financing Activities Proceeds from long-term borrowings 152,550 219,434 66,883 43.8% 453,778 Proceeds from loans from related companies 162,244 44,161 (118,084) (72.8%) 91,322 Repayments of borrowings (436,075) (149,316) 286,759 65.8% (308,778) Payments of finance lease liabilities (8,811) 13,450 60.4% (18,222) Repayment of loans to related companies - (34,110) (34,110) - (70,538) Dividends paid (303,502) (368,223) (64,721) (21.3%) (761,468) Interest paid (118,988) (109,669) 9,319 7.8% (226,790) Other financing proceeds (payments) 18,141 (10,019) (28,160) (155.2%) (20,719) NET CASH FLOWS FROM (USED IN) FINANCING ACTIVITIES 131,336 24.0% NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS BEFORE EFFECTS OF EXCHANGE RATE 73,526 182,215 167.6% 152,048 Effect of exchange rate changes on cash and cash equivalents (4,479) 14,487 18,966 423.4% 29,958 Net Increase (Decrease) in Cash and Cash Equivalents 88,012 201,181 177.8% 182,006 Cash and cash equivalents at beginning of period 446,438 333,270 (113,168) (25.3%) 689,186 Cash and cash equivalents at end of period 333,270 421,282 88,012 26.4% 871,192 The company generated a net positive cash flow of Ch$73,526 million in the period, which can be broken down as follows: Operating activities generated a positive cash flow of Ch$ 685,106 million, representing a 19.9% decrease compared to December 2010. This cash flow comprised mainly the net income for the period of Ch$581,155 million. 13 Investing activities generated a negative flow of Ch$ 195,026 million, mainly resulting from acquisitions of property, plant and equipment for Ch$ 266,668 million, and loan repayments to subsidiaries for Ch$ 35,528 million, offset by dividends received for Ch$ 100,121 million. Financing activities generated a negative flow of Ch$ 416,555 million. This was mainly generated by loan repayments and financial leasing for Ch$192,237 million, interest payments for Ch$ 109,669 million and dividends paid for Ch$368,223 million, offset by borrowings in foreign subsidiaries for Ch$ 263,594 million. Cash Flow Received From Foreign Subsidiaries by Endesa Chile Table 8 Cash Flow Interest Received Dividends Received Capital Reductions Others Total Cash Received (Thousand US$) 2010 2011 2010 2011 2010 2011 2010 2011 2010 2011 Argentina 1,586 1,503 8,772 0 0 0 0 102 10,358 1,605 Peru 0 0 45,809 50,883 0 0 0 0 45,809 50,883 Brazil 0 0 162,936 178,626 0 0 0 0 162,936 178,626 Colombia 0 0 126,839 11,831 59,463 0 0 0 186,302 11,831 Others* 0 0 0 0 0 0 0 0 0 0 Total 0 0 Capex and Depreciation Table 9 Payments for Additions of Fixed Assets Depreciation Million Ch$ Thousand US$ Million Ch$ Thousand US$ Endesa Chile 172,711 116,857 241,655 47,480 47,610 98,455 Endesa Eco 20,493 2,637 5,453 6,635 7,090 14,662 Pehuenche 260 210 434 8,520 8,531 17,642 San Isidro 6,086 6,206 12,834 8,746 8,475 17,526 Pangue 243 181 374 3,836 3,874 8,011 Celta 2,146 1,506 3,114 2,680 2,802 5,794 Enigesa 102 11 23 210 267 552 Ingendesa 93 - - 168 85 176 Túnel El Melón - 31 64 35 53 110 EASA 17,624 33,878 70,058 17,459 16,076 33,244 Emgesa 31,259 86,834 179,569 35,476 36,239 74,941 Generandes Perú 7,452 14,953 30,922 38,004 36,580 75,646 Transquillota - 946 1,956 318 337 697 Hidroaysén 3,673 6,335 13,100 49 47 97 Gas Atacama 3,330 660 1,365 5,772 5,542 11,461 Consolidation Adjustments (10,863) (5,862) (12,122) (2) (656) (1,357) Total 254,609 265,383 548,800 175,386 172,952 357,657 14 Argentina In Argentina, operating income for 2011 amounted to Ch$ 30,154 million, representing a reduction of 28.9% compared to the previous year. This was mostly explained by higher costs of fuel consumption, transportation, and energy purchases. This result was partially offset by Ch$ 37,777 million of higher operating revenues as a result of a 12.8% growth in the average energy sales price in pesos. EBITDA, or gross operating margin, in Argentina fell by 22.8% and reached Ch$ 46,230 million. Table 10 Million Ch$ Thousand US$ Argentina Var 2010-2011 Chg% Operating Revenues 352,358 390,136 37,777 10.7% 806,782 Procurement and Services (267,824) (315,717) (47,893) -17.9% (652,889) Contribution Margin 84,534 74,418 -12.0% 153,893 Other Costs (24,673) (28,188) (3,515) -14.2% (58,291) Gross Operating Income (EBITDA) 59,861 46,230 -22.8% 95,602 Depreciation and Amortization (17,459) (16,076) 1,382 7.9% (33,245) Operating Income 42,402 30,154 -28.9% 62,357 EBITDA Margin 17.0% 11.8% Operating Margin 12.0% 7.7% Tabla 10.1 Argentina Var 2010-2011 Chg% GWh Produced 10,940 10,801 (139) (1.3%) GWh Sold 11,378 11,381 3 0.0% Market Share * 10.3% 9.8% (0.5) pp. (*): As a percentage of total sales of the system The net effect of translating the financial statements from Argentinean pesos to Chilean pesos in both periods led to a 10.1% decrease in Chilean pesos as of December 2011, when compared to December 2010. Endesa Costanera In Endesa Costanera, despite a rise of 15.8% in operating revenues in year 2011, its operating income amounted to Ch$ 6,480 million as of December 2011, 40.2% lower than the previous period. This decrease was mainly explained by a 19.4% increase in p rocurements and services costs , primarily due to higher fuel costs of Ch$ 40,195 million and higher transportation costs of Ch$ 4,373 million. This was mainly explained by a 5.4% growth in generation during 2011. Table 10.2 Endesa Costanera Million Ch$ Thousand US$ Var 2010-2011 Chg% Operating Revenues 295,231 341,824 46,593 15.8% 706,876 Procurement and Services (250,349) (298,842) (48,492) (19.4%) (617,991) Contribution Margin 44,882 42,982 (4.2%) 88,886 Other Costs (19,690) (23,247) (3,557) (18.1%) (48,074) Gross Operating Income (EBITDA) 25,192 19,735 (21.7%) 40,812 Depreciation and Amortization (14,352) (13,256) 1,096 7.6% (27,412) Operating Income 10,840 6,480 (40.2%) 13,400 Figures may differ from those accounted under Argentine GAAP. 15 Table 10.3 Endesa Costanera Var 2010-2011 Chg% GWh Produced 7,965 8,397 432 5.4% GWh Sold 8,018 8,493 476 5.9% Market Share * 7.2% 7.3% 0.1 pp. (*): As a percentage of total sales of the system El Chocón El Chocón operating income reached Ch$ 23,742 million as of December 2011, reflecting a 25.0% decrease when compared to the same previous period. This result was mainly explained by 14.1% of lower physical sales in the period and a 1.6% reduction in average energy sales price. Table 10.4 El Chocón Million Ch$ Thousand US$ Var 2010-2011 Chg% Operating Revenues 57,173 48,341 (8,832) (15.4%) 99,967 Procurement and Services (17,475) (16,876) 599 3.4% (34,898) Contribution Margin 39,698 31,466 (20.7%) 65,070 Other Costs (4,940) (4,903) 38 0.8% (10,138) Gross Operating Income (EBITDA) 34,758 26,563 (23.6%) 54,931 Depreciation and Amortization (3,107) (2,821) 286 9.2% (5,833) Operating Income 31,651 23,742 (25.0%) 49,098 Figures may differ from those accounted under Argentine GAAP. Table 10.5 El Chocón Var 2010-2011 Chg% GWh Produced 2,975 2,404 (571) (19.2%) GWh Sold 3,361 2,888 (473) (14.1%) Market Share * 3.0% 2.5% (0.6) pp. (*): As a percentage of total sales of the system Most important changes in the market · The operation of the reservoirs continues to be controlled by the Dispatch Organism (OED) in order to preserve the largest possible volume of water. · Energy demand as of December 2011 was 116,418 GWh, representing a 5,1% increase compared to the same period of 2010 (110,767 GWh). During August, SADI reported a historic maximum in demand of 21,564 MW. Market Risk Analysis · Hydrological Situation: As of December 31, El Chocón reservoir marked a depth of 380.05 m. above sea level (asl) (equivalent to 1.385 GWh stored, 82% of the reservoir’s capacity), which is above the 182 GWh registered at the same month in year 2010. The water flows in Comahue basin averaged around 78% of the historic average during this twelve month period. · Market prices in Argentina are limited to Ar$120 per MWh in accordance with Resolution SE-240 of 2003. During year 2011, the average market price was Ar$119.5 per MWh (approx. US$29 per MWh) which represents a 3.7% increase when compared with the prior year (Ar$115.2 per MWh). Investments From 2010 to date, Endesa Costanera has focused on obtaining resources from local authorities, in order to improve the operation of its steam turbines of the Costanera plant. It is planned to carry out improvements in this facility for US$ 64 million in the next three years. Currently, the Company is working with the government in the documentation needed for the trust. The bidding process of the budgeted work of the project is still in process. The bid opening was held on January 20, 2012, and the thereof analysis is in process. With this initiative and others that are currently being developed, Endesa Costanera will contribute significantly to ensure the energy supply in the central area of Buenos Aires. 16 Chile Operating income in Chile amounted to Ch$ 405,235 million as of December 2011, showing a 21.6% decrease when compared to year 2010 (although lower than the -29.3% variation showed as of September 2011), explained by a 2.0% increase in procurements and services costs, mainly due to larger costs of energy purchases and higher fuel costs. Operating revenues presented a negative variation of 6.5% as a result of a 6.6% decline in the average energy sales price expressed in Chilean pesos. This was partly offset by greater physical sales during 2011, which grew by 1.0% regarding year 2010, highlighting higher sales to both non-regulated customers and spot market. The above led to an EBITDA, or gross operating result, of the Chilean business of Ch$ 495,627 million as of December 2011, representing an 18.0% decline when compared to 2010. Table 11 Chile Var 2010-2011 Chg% Operating Revenues 1,365,105 1,276,694 (88,411) -6.5% 2,640,144 Procurement and Services (666,599) (679,807) (13,208) -2.0% (1,405,809) Contribution Margin 698,506 596,888 -14.5% 1,234,335 Other Costs (94,391) (101,261) (6,870) -7.3% (209,402) Gross Operating Income (EBITDA) 604,116 495,627 -18.0% 1,024,933 Depreciation and Amortization (87,465) (90,392) (2,927) -3.3% (186,926) Operating Income 516,650 405,235 -21.6% 838,007 EBITDA Margin 44.3% 38.8% Operating Margin 37.8% 31.7% Table 11.1 Chile Var 2010-2011 Chg% GWh Produced 20,914 20,722 (192) (0.9%) GWh Sold 21,847 22,070 222 1.0% Market Share * 39.8% 38.0% (1.8) pp. (*): As a percentage of total sales of the system Most important changes in the market · Changes in energy sales: Total energy sales in Chile (SIC + SING) were 58,078 GWh as of December 2011, representing a 5.9% growth compared to 2010. Market risk analysis · Hydrological year as of December 31, 2011, showed a 69.9% surplus probability of affluent energy, which places it as a dry year. · The average spot energy price on the SIC for the year 2011, measured at Alto Jahuel 220 kV, increased on 33.8%, passing from US$ 149.0 per MWh to US$199.5 per MWh. On the SING, the average energy spot price decreased on 26.1%, passing from US$ 62.09 per MWh to US$45.91 per MWh. · On January 1 st , 2012, reservoir levels accumulated approximately 3,844 GWh of energy equivalent, showing an 8% increase compared to December 1, 2010, (285 GWh more approx). With respect to the maximum energy storage, the system’s reservoirs level is in the range of 35%. 17 Investments · As a result of the earthquake which seriously affected Chile’s Bío-Bío Region in 2010, the start-up of the Bocamina II plant, which was under construction, was postponed from its original start-up date. The severity of the earthquake caused problems to the works, and a detailed inspection to evaluate the impacts was carried out, mainly to the boiler, the crane bridge and the siphon works. During the last quarter of 2011, there were several social events and riots that cut off the access to the plant, a situation that was resolved during the first days of December 2011 with police protection, then allowing completing the connection work to the transmission system. Therefore, the plant commercial start-up should take place in June 2012. · Among the projects that Endesa Chile is studying is the HidroAysen project. The project consists on the construction of a hydroelectric complex of 2,750 MW whose average generation would reach 18,430 GWh-year. Regarding the environmental qualification process, the Aysen Region Environmental Evaluation Committee approved the project’s environmental impact assessment on May 9, 2011. In parallel, however, the Commission is preparing the Environmental Impact Study of the Aysen Transmission System, which is designed to transport the energy generated by the hydroelectric complex up to the country’s Central Interconnected Grid (SIC), study to be filed into the Environmental Impact System probably in 1H 2012. On the other hand, different environmental organizations presented seven appeals for protection against the Environmental Evaluation Committee, in front of which Puerto Montt’s Court of Appeals ruled in favor of HidroAysen, rejecting all appeals for protection presented. However, environmental groups claimed that ruling to the Supreme Court, where a decision is expected for March 2012. 18 Colombia Operating income in Colombia reached Ch$ 253,546 million as of December 2011, a 3.1% lower than the previous period. Main impact arose from the one-time effect of the equity tax reform which implied booking on January 1, 2011 the entire amount of this tax payable in the 2011-2014 period for a total of Ch$ 40,182 million. Additionally, operating revenues decreased by Ch$ 8,972 million, explained by a 4.0% reduction in the average energy sales price. This was partially offset by a 2.0% increase in physical sales related to a higher hydro generation. The latter had a positive impact on energy purchases and fuel costs, which fell by Ch$ 43,256 million and Ch$ 3,834 million, respectively. EBITDA, or gross operating income, in Colombia declined by 2.4% as of December 2011, and totaled Ch$ 290,824 million, mainly explained by the negative impact of the above-mentioned tax reform. Table 12 Colombia Var 2010-2011 Chg% Operating Revenues 507,516 498,544 (8,972) -1.8% 1,030,965 Procurement and Services (176,664) (134,852) 41,812 23.7% (278,867) Contribution Margin 330,852 363,692 32,840 9.9% 752,098 Other Costs (32,734) (72,868) (40,134) -122.6% (150,687) Gross Operating Income (EBITDA) 298,118 290,824 -2.4% 601,411 Depreciation and Amortization (36,581) (37,279) (698) -1.9% (77,091) Operating Income 261,537 253,546 -3.1% 524,320 EBITDA Margin 58.7% 58.3% Operating Margin 51.5% 50.9% Table 12.1 Colombia Var 2010-2011 Chg% GWh Produced 11,283 12,090 808 7.2% GWh Sold 14,817 15,112 294 2.0% Market Share * 17.9% 18.8% 0.8 pp. (*): As a percentage of total sales of the system The net effect of translating the financial statements from Colombian pesos to Chilean pesos in both periods was negative, resulting in a 2.6% reduction in Chilean pesos as of December 2011, when compared to December 2010. Most important changes in the market · Based on the state of exception for winter emergency, the government established a 25% surcharge on the equity tax of 2011, so the tax rises from an effective rate of 4.8% on net equity to 6%. · Accumulated demand for year 2011 was 57,150 GWh, which represents an increase of 1.8% regarding year 2010 (56,145 GWh). Market risk analysis · During year 2011, the contributions of the SIN were 135% with respect to the historic average (humid); those of Guavio were 96% (normal), those of Betania were 123% (humid) and those of the power plants of the Bogotá River chain were 132% (humid). The level of the most representative reservoir for Endesa Chile (Guavio) was at 95% of its maximum capacity at December 1 st 2011, equivalent to 2,014 GWh (approx. 433 GWh above the level at the same date in 2010). 19 · Spot price: The average price of the monomic exchange for year 2011 was Col$75.24 per kWh (approx. US$ 38.7 per MWh), which represents a fall of -41.8% compared to the year 2010. Investments In Colombia, after completing the process of allocation of firm energy obligations, we started the construction of El Quimbo hydroelectric project, of Emgesa, with an installed capacity of 400 MW and with the obligation to supply energy of up to 1,650 GWh/year. The contract has a 20-year term, starting in December 2014. On July 30, 2011, OHL Impregilo consortium, civil works contractor of el Quimbo, achieved the underground match of excavation fronts for Ventana 1 and Ventana 2 at vault level. Regarding the Magdalena river deviation, originally scheduled for January 10, 2012, it is estimated that it will take place during February 2012. 20 Peru Operating income in Peru amounted to Ch$ 104,485 million, reflecting an increase of 49.0% over December 2010. This growth was mainly explained by a Ch$ 28,581 million increase in operating revenues resulting from a 9.9% rise in physical sales and a 4.9% increase in the average energy sales price. The latter was also favored by lower payroll expenses by Ch$ 8,819 million. The higher operating income as of December 2011 was partly offset by higher fuel costs and transportation expenses for a total amount of Ch$ 7,528 million due to increased thermal generation in Edegel. EBITDA, or gross operating income, in Peru, rose by 30.3% when compared to year 2010, and reached Ch$ 141,209 million as of December 2011. Table 13 Peru Var 2010-2011 Chg% Operating Revenues 211,261 239,841 28,581 13.5% 495,981 Procurement and Services (80,241) (86,884) (6,643) -8.3% (179,672) Contribution Margin 131,020 152,957 21,937 16.7% 316,309 Other Costs (22,678) (11,748) 10,929 48.2% (24,295) Gross Operating Income (EBITDA) 108,343 141,209 32,866 30.3% 292,014 Depreciation and Amortization (38,209) (36,724) 1,484 3.9% (75,944) Operating Income 70,134 104,485 34,351 49.0% 216,069 EBITDA Margin 51.3% 58.9% Operating Margin 33.2% 43.6% Table 13.1 Peru Var 2010-2011 Chg% GWh Produced 8,466 9,153 687 8.1% GWh Sold 8,598 9,450 851 9.9% Market Share * 29.1% 29.7% 0.6 pp. (*): As a percentage of total sales of the system The net effect of translating the financial statements from Peruvian sol to Chilean peso in both periods resulted in a 2.7% decrease in Chilean pesos as of December 2011, when compared to December 2010. Most important changes in the market · Changes in energy sales on the grid: Estimated sales for the year 2011 were 31,775GWh, representing a 7.5% growth compared to 2010 (29,552 GWh). Market risk analysis · Hydrological risk: Edegel’s total volume stored in lakes and reservoirs at the end of December 2011 was approximately 168.9 million m
